AMERICAN HOME MORTGAGE SERVICING, INC. Logo Servicing at a higher powersm Logo Management Assertion of Compliance AH Mortgage Acquisition Co., Inc. (currently known as American Home Mortgage Servicing, Inc.) (“AHMSI”), was incorporated on September 6, 2007 under the laws of the State of Delaware.AHMSI was created to acquire mortgage servicing rights and had no operations through November 16, 2007.AHMSI entered into a purchase agreement onSeptember 25, 2007 to purchase the mortgage servicing platform, mortgage servicing rights, servicing advance, and other assets from American Home Mortgage Investment Corp., American Home Mortgage Corp., and AHM SV, Inc. (f/k/a American Home Mortgage Servicing, Inc.), a Maryland corporation (“AHMSV”).The initial closing of the purchase occurred on November 16, 2007, and AHMSI completed the final closing of the acquisition on April 11, 2008.On April 14, 2008, AHMSI filed a charter amendment to change its name to American Home Mortgage Servicing, Inc.As a result of the aforementioned transactions, references to the “Company” herein refer to AHMSV during the period from January 1, 2008 through April 10, 2008, and to AHMSI during the period from April 11, 2008 through June 30, 2008. Management of the Company is responsible for assessing compliance with the servicing criteria set forth in Item 1122(d) of Regulation AB of the Securities and Exchange Commission. Management has determined that the servicing criteria are applicable to the servicing platform for the reporting period as follows: Platform: Publicly issued residential mortgage-backed transactions and securities issued on or after January 1, 2006, for which the Company provides primary servicing activities, as defined in the transaction agreements that are serviced using the LSAMS loan servicing system (the “Platform”). Appendix A identifies the individual mortgage-backed transactions and securities defined by management as constituting the Platform. Applicable Servicing Criteria: Management has determined that the servicing criteria set forth in Item 1122(d) are applicable, to the extent required in the related transaction agreements in regards to the activities performed by the Company, except for servicing criteria 1122(d)(1)(i), 1122(d)(3)(i)(C), 1122(d)(3)(ii) and 1122(d)(4)(xv), which the Company has determined are not applicable to the activities it performed with respect to the Platform as of and for the Reporting Period. Servicing criterion 1122(d)(3)(i) is applicable to the activities the Company performs with respect to the Platform only as it relates to the Company’s obligation to report information to the Master Servicers or Trustees, as applicable, as defined in the transaction agreements. Furthermore, with respect to applicable servicing criterion 1122(d)(4)(vi), there were no activities performed during the Reporting Period with respect to the Platform, because there were no occurrences of events that would require the Company to perform such activities. Reporting Period: As of June 30, 2008, and for the period January 1, 2008 through June 30, 2008 (the “Reporting Period”). With respect to servicing criteria 1122(d)(4)(xi), 1122(d)(4)(xii) and 1122(d)(4)(xiii), management has engaged various vendors to perform the activities required by these servicing criteria. The Company’s management has determined that none of these vendors is considered a “servicer” as defined in Item 1101(j) of Regulation AB, and the Company’s management has elected to take responsibility for assessing compliance with the servicing criteria applicable to each vendor as permitted by Interpretation 17.06 of the SEC Division of Corporation Finance Manual of Publicly Available Telephone Interpretations (“Interpretation 17.06”). Management has policies and procedures in place designed to provide reasonable assurance that the vendors’ activities comply in all material respects with the servicing criteria applicable to the vendors. The Company’s management is solely responsible for determining that it meets the SEC requirements to apply Interpretation 17.06 for the vendors and related criteria. The Company’s management has assessed the Company’s compliance with the Applicable Servicing Criteria, including servicing criteria for which compliance is determined based on Interpretation 17.06 as described above, as of and for the Reporting Period. In making this assessment, management used the criteria set forth by the Securities and Exchange Commission in paragraph (d) of Item 1122 of Regulation AB. Based on such assessment, management believes that, as of and for the Reporting Period, the Company has complied in all material respects with the servicing criteria set forth in Item 1122(d) of Regulation AB of the Securities and Exchange Commission relating to the servicing of the Platform, except as described in Appendix B. KPMG LLP, a registered public accounting firm, has issued an attestation report with respect to the Company’s compliance with the Applicable Servicing Criteria as of and for the Reporting Period. On July 1, 2008, the Company transferred loans that had been serviced using the LSAMS loan servicing system to the MSP loan servicing system. /s/ David M. Friedman David M.
